Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The listing of the claims is objected to because of the following informalities: claims 4-8 appear to be canceled as they are not listed and applicant states “[c]laims 1 and 3 are pending” on page 4 of the remarks, however the claim listing does not indicate these claims as canceled.  Appropriate correction is required in subsequent claim listings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the positions of the first and second arched parts as well as the first and second connection parts are defined with respect to directions of the body panel which renders the claim indefinite because the claim is directed to a blank that may be formed into a body panel and thus the positions of these components are defined with respect to an element that is not part of the claimed apparatus.  For the purposes of examination, each recitation of the up-down or front-rear directions of the body panel will be interpreted as the up-down or front-rear directions of the blank material.  The claim also recites the first protruding part and the second protruding part each protrude towards from a connecting part and towards the other connecting part, e.g., “a first protruding part that protrudes from the first connection part toward the second connection part,” which renders the claim indefinite because it is not clear what is required for a component to protrude towards another component, e.g., does the entire protruding part have to be directed in an outwardly direction towards the other component or does it have to extend a certain amount in a particular direction to be considered as protruding towards the other component.  For the purposes of examination, this phrase will be interpreted as the first and second protruding parts extend from an area by the first and second connecting parts, respectively.  Claim 3 depends from claim 1 and fails to clarify the indefinite language.
Regarding claim 3, the claim recites “the first arched parts” which renders the claim indefinite because there is only one first arched part previously recited and therefore it is unclear if there are meant to be one or more first arched parts.  For the purposes of examination, this phrase will be interpreted as the first arched part, i.e., a single first arched part.  Further, the claim also recites “has have been” which appears to be a grammatical error.  This phrase will be interpreted as “have been.”  Also, the claim recites “the first arched part and the second arched part have a shape that is close to the formed arched part” which renders the claim indefinite because it is not clear what the “formed arched part” is referring to or what is required for the first and second arched parts to be “close” in shape to the formed arched part.  For the purposes of examination, this phrase will be interpreted as the first and second arched parts have an arched shape.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0282235 to Beauchamp.
Regarding claim 1, Beauchamp teaches a blank material for which draw forming is performed in a press forming device to make a body panel of an automobile (Abstract, Figs. 1 and 3), the blank material comprising: 
an opening part including a first arched part, a second arched part, a first connection part having an approximately straight line shape, and a second connection part having an approximately straight line shape (Examiner Annotated Fig. 3 is provided below to show these parts, and it is noted that the connection parts have an approximately straight line shape between the arched parts), wherein 
the second arched part is provided more downward than the first arched part in an up-down direction of the body panel (Examiner Annotated Fig. 3 shows that the second arched part is downward of the first arched part), 
the second connection part is provided more rearward than the first connection part in a front-rear direction of the body panel (Examiner Annotated Fig. 3 shows that the second connection part is rearward of the first connection part), 
the first connection part connects a front end of the first arched part and a front end of the second arched part (Examiner Annotated Fig. 3 shows that the first connection part is connects the front ends of the arched parts), 
the second connection part connects a rear end of the first arched part and a rear end of the second arched part (Examiner Annotated Fig. 3 shows that the second connection part is connects the rear ends of the arched parts), and 
the opening part further comprises a first protruding part that protrudes from the first connection part toward the second connection part, and is configured to adjust tension applied outwardly in forming (Fig. 3; the first protruding part is the protruding wall next to the first connecting part which protrudes in sections towards the second connection part and adjusts the tension due to the shape of the protrusions),
and a second protruding part that protrudes form the second connection part toward the first connection part and is configured to adjust tension applied outwardly in forming (Fig. 3; the second protruding part is the protruding wall next to the second connecting part which protrudes in sections towards the first connection part and adjusts the tension due to the shape of the protrusions).

    PNG
    media_image1.png
    607
    932
    media_image1.png
    Greyscale

Regarding claim 3, Beauchamp teaches the blank material according to claim 1 (Fig. 3), wherein the first arched parts and the second arched part is formed in a manner that the first arched part and the second arched part is smaller than a formed arched part of a formed body in which the first arched part and the second arched part has have been formed (Figs. 1 and 3 show that the blank material first and second arched parts are smaller than the arched parts in the body panel after forming), and the first arched part and the second arched part has have a shape that is close to the formed arched part (Figs. 1 and 3).

Response to Arguments
Applicant’s arguments and amendments filed January 18, 2022 with respect to the rejections of claims 1 and 3 under 35 USC 102 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments introducing additional 35 USC 112 indefiniteness issues and the 35 USC 102 rejections made with newly cited prior art reference Beauchamp.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725